Citation Nr: 0810795	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from July 1948 to July 1952 and 
from November 1954 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the veteran appeared in a videoconference before the 
undersigned.   

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran has submitted private clinical evidence that he has a 
current hearing loss, but has not been afforded VA 
examination.  It is the Board's opinion that he is entitled 
to VA audiologic examination before final appellate review of 
this claim.  

The veteran currently has hearing loss as indicated by a June 
2003 Tri-County Audiology examination report, which noted the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

70
LEFT
25
20
40

85

The examination report at service discharge and re-enlistment 
in January 1958 noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (ASA)
0 (ASA)
-5(ASA)
10 (ASA)
25 (ASA)
LEFT
5 (ASA)
0 (ASA)
0 (ASA)
15 (ASA)
30 (ASA)

The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units, which require 
conversion to International Standards Organization (ISO) 
units for proper comparison.

The examination report at service discharge in December 1965 
noted the following pure tone ASA thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
250
LEFT
0
0
0
0
50

On remand, the veteran should be afforded an examination to 
determine the etiology of his current hearing loss and 
tinnitus.  The veteran testified that he noticed tinnitus in 
service and chronically thereafter, although he did not 
realize he had a hearing loss until later.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a hearing loss 
examination to ascertain the nature and 
etiology of his current hearing loss 
and tinnitus, including specifically, 
an assessment as to whether any current 
hearing loss or tinnitus is 
etiologically related to service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination. 
    
The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
hearing loss is causally or 
etiologically related to the veteran's 
period of active service.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
hearing loss is causally or 
etiologically related to the veteran's 
period of active service.  

The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

2.	Then, readjudicate the claim for 
service connection for hearing loss.  
If further action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



